Title: Craven and Jane Peyton’s Conveyance of the Henderson Lands, [22 August 1809]
From: Peyton, Craven,Peyton, Jane
To: Jefferson, Thomas


          
              22 Aug. 1809 
             This Indenture made on the third day of August one Thousand eight hundred and nine between Craven Peyton and Jane his wife on the one part and Thomas Jefferson on the other, all of the County of Albemarle in Virginia witnesseth that whereas Bennet Henderson decd of the same county was in his lifetime Seised and possessed in feesimple of a certain tract of land on the rivanna River in the same county Surrounding and adjacent to the town of Milton in its whole limit containing by Estimation Eleven Hundred and Sixty two and a quarter acres more or less,  and being so Seised died without will leaving Elizabeth his widow,  & Eleven Children to wit John,  William Sarah,  James L. Charles,  Isham,  Bennett Hilsborough Eliza,  Frances,  Lucy,  & Nancy C. of whom the said William died Soon after, without will also & without issue whereupon the said widow in Right of Dower and the said Surviving Children as heirs and Coparceners became entitled to the whole feesimple estate in the said Lands which were accordingly duly allotted to them in Several purparties to wit; the lands by metes and bounds and the warehouse in common and being so Seised and entitled the said Doweress and parceners did by Several Deeds and for the Several valuable considerations therein expressed convey their whole right, estate and possession to the said Craven (with the exception of the five acre lot No 10.  of the said John in the upper field conveyed by him to the said Thomas Jefferson the right of the said Sarah in the warehouse on the premises and her tenth part of the said Williams eleventh part of the whole premises conveyed to Joseph Brand and the right of the said Bennett H. in the said warehouse) that is to say the said John as to his purparties or lots No 1. of 102. acres in the back Lands and No 9. of Six and a quarter acres in the Lower field conveyed the same by Deed of April 30. 1803 to the said Craven; as to his right in the warehouse by a deed of July 17th 1802. to Richard Seabrook,  who by Richard Anderson his Attorney conveyed the same by Deed of June 5th 1805 to the said Craven and as to all his other rights in the premises by a Deed of October 9. 1806 to a certain James Lewis who conveyed the same to the said Craven by a deed bearing date the eighth day of November 1808.
            
             The said Sarah with John R. Kerr her husband as to the eleventh part in the whole of the premises descended on her immediately from the said Bennet her father (except the warehouse) by deed to the said Craven bearing date the 7th day of June 1803.
            The said James L. Henderson as to all his right in the premises by a Deed of December 28th 1799.  to a certain Tucker Woodson,  who conveyed the same to the said Craven by a Deed of April 25th 1801. which was confirmed to him by the said James L by a Subsequent Deed of November 29. 1801.
             The said Charles as to all his other rights by deed to the said James L. Henderson of March 18. 1801. who conveyed the same to the said Craven by Deed of March 19. 1801. which was confirmed to the said Craven by the said Charles by a Deed of January 31. 1804 and as to his right in a mill Seat on the lot No 8 between the town and River by a Deed ofto the said John who conveyed the said Mill seat by the same Deed of October 9. 1806 to the said James Lewis, who conveyed the same to the said craven by his Deed of November 8. 1808 beforementioned,  and the right of the said Charles in the warehouse by a Deed of October 19. 1802 to the said James W. Bramham who by Richard Anderson his attorney conveyed the same to the said Craven by his Deed of June 5th 1805 aforesaid.
            The said Isham as to all his other rights in the premises by a Deed of March 17. 1801. to the said James L. Henderson who conveyed the same to the said Craven by a Deed of the same date and as to his right in the warehouse by a deed of July 17. 1802. to the said  John who by the same deed of July 17. 1802. conveyed the same to the said Richard Seabrooks who by Richard Anderson his attorney, by the same deed of June 5. 1805. aforesaid conveyed the same to the said Craven.  the said Bennett H. as to all his right in the premises, except the warehouse by a deed of September 18. 1802. executed to the said Craven by the said James L. Henderson his guardian for Valuable consideration received from him the said Craven and applied to the necessary use of the said Bennett H. which conveyance was confirmed to the said Craven by the said Bennett H. by Deed of June 28. 1804.
            The Said Eliza, Frances, Lucy & Nancy C. as to all their other Rights in the premises, by the same Deed of September 18. 1802. executed to the said Craven by the said James L. Henderson one of their guardians for valuable considerations received from him the said Craven and applied to the necessary uses of the said Eliza. Frances, Lucy and Nancy C. and as to the warehouse by a deed of February 26. 1805 from the said Eliza and John H. Bullock her husband to the said Craven and by Deeds of February 25. 1805 from the said frances Lucy, & Nancy C. and of November 17th 1807. from the said John their other guardian; which last mentioned deeds confirmed also that of September 18. 1802. by the said James L. Henderson for the other property
            And the said Elizabeth as to her right of Dower in all the other of the premises by a deed of September 18. 1802. to the said Craven and as to the warehouse by another Deed to him of July 19. 1804.All of which Several Deeds and Conveyances before mentioned were duly proved and recorded in the several Courts required by Law.
            By Virtue of which Several deeds and conveyances the said Craven now stands Seised in feesimple of all the right and title which was held by the said Bennet Henderson deceased in the said tract of Land and in all the parts thereof lying around the town of Milton excepting the said five acre lot No 10 of the said John the right of the said Sarah in the warehouse and her tenth part of the said Williams eleventh part of the whole property and the right of the said Bennet H. in the warehouse.
            Now therefore this Indenture witnesseth that the said Craven and Jane his wife in Consideration of the sum of Two thousand three hundred and three pounds Seven Shillings to them in hand paid by the said Thomas at divers times preceeding the present date, and the receipt whereof fully they do hereby acknowledge, have given granted bargained and Sold and by these presents do give grant bargain and Sell unto the said Thomas all the said tract or parcel of land before Described as having been the property of the said Bennet Henderson, containing by estimation after deducting the said five acre lot No 10. of the said John, eleven hundred and fifty Seven and One quarter acres and excepting out of the said 1157.¼ acres also the right of the said Sarah in the warehouse and in Williams eleventh part of the whole inheritance and the right of the said Bennet H. in the said Warehouse with all their appurtenances as fully and entirely as the same were held by the said Bennet to have and to hold the said parcel of land and its appurtenances to him the said Thomas and his heirs and the said Craven and Jane his wife for themselves their joint and Several heirs executors and administrators do covenant with the said Thomas and his heirs that they the said Craven and Jane his wife their heirs executors and administrators jointly and Severally the said parcel of land with its appurtenances to him the said Thomas and his heirs will forever warrant and defend. In Witness whereof they have hereunto set their hands on the day and year first above written.
             Craven PeytonJane J. PeytonSigned Sealed & Delivered in presence ofH. PeytonIsaiah StoutEdward Pace
          
          
            The Preceeding Deed not having yet been committed to Record the said Craven Peyton and Jane his wife hereby renew the execution thereof, and again confirm the same by Schedule thereto annexed to take effect as from its original date; and they further declare that the exception in the said deed of the rights of Bennet H. Henderson therein named, in the warehouse was made through mistake the said rights having before that been regularly conveyed from the said Bennet H. to the said Craven Peyton in feesimple by the same deeds therein described by which the rights of Isham Henderson therein named were conveyed to him and that it was the Intention of the said Craven and Jane his wife to convey to the said Thomas Jefferson in feesimple all their rights in all the lands around the town of Milton which had been the property of the said Bennet Henderson the father, and for the same consideration and they do hereby and for the same consideration, and for the further Sum of one dollar to them in hand paid, now give grant bargain and sell to the said Thomas Jefferson the said part and purparty of the said Bennet H. Henderson in the said warehouse in possession and reversion to have and to hold the same to the said Thomas Jefferson and his heirs.
            In Witness whereof the said Craven and Jane his wife have to these presents set their hands and Seals meaning that the same shall be taken as set anew to the aforesaid Deed thisday of July One thousand eight hundred and twelve,
             C. Peyton Jane J. PeytonSigned Sealed and delivered in Presence ofH. PeytonJohn B. StoutIsham R. Jefferson
          
        